Citation Nr: 0718440	
Decision Date: 06/20/07    Archive Date: 06/29/07

DOCKET NO.  05-04 386	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin



THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for a psychiatric 
disorder, to include schizophrenia.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from August 1964 to July 
1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.

As the following decision grants the veteran's claim to 
reopen his previously denied claim for service connection for 
a psychiatric disorder, the issue of entitlement to service 
connection for a psychiatric disorder, to include 
schizophrenia, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  In an April 1971 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for a 
psychosis on the basis that there was no current evidence of 
a psychiatric disability and no evidence of such in service.  
The veteran did not initiate an appeal of the adverse 
determination.

3.  The evidence received since the April 1971 rating 
decision is new and relates to an unestablished fact 
necessary to substantiate the claim, is neither cumulative 
nor redundant of the evidence of record at the time of the 
last prior final denial, and raises a reasonable possibility 
of substantiating the claim.




CONCLUSIONS OF LAW

1.  The April 1971 rating decision, which denied the 
veteran's claim of entitlement to service connection for a 
nervous condition, is a final decision.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2006).

2.  The veteran has submitted new and material evidence 
sufficient to reopen the claim of entitlement to service 
connection for a psychiatric disability, to include 
schizophrenia.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

The Board has considered the veteran's claim with respect to 
VA's duties to notify and assist a claimant.  The Board finds 
that any defect with respect to content or the timing of the 
receipt of the notice requirements is harmless error in the 
case.  38 U.S.C.A. §§ 5100 et. seq. (West 2002).  Moreover, 
given the favorable outcome noted below, no conceivable 
prejudice to the veteran could result from this adjudication.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  Thus, the 
additional delay in the adjudication of this issue, which 
would result from a remand solely to allow the RO to apply 
the applicable notification and assistance duties, would not 
be justified.

Analysis

The veteran is seeking to reopen his claim of entitlement to 
service connection for a psychiatric disorder, which was 
previously denied by the RO in April 1971.  Since the veteran 
did not appeal the April 1971 RO decision, that decision is 
final and binding on him based on the evidence then of 
record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.150(d), 20.200, 20.302, 20.1103 (2006). 

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications filed after 
August 29, 2001, as was the application to reopen the claim 
in this case, new and material evidence means evidence not 
previously submitted to agency decisionmakers; which relates, 
either by itself or when considered with previous evidence of 
record, to an unestablished fact necessary to substantiate 
the claim; which is neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and which raises a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  To reopen a previously disallowed claim, 
new and material evidence must be presented or secured since 
the last final disallowance of the claim on any basis, 
including on the basis that there was no new and material 
evidence to reopen the claim since a prior final 
disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 
(1996).  For purposes of reopening a claim, the credibility 
of newly submitted evidence is generally presumed.  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in 
determining whether evidence is new and material, 
"credibility" of newly presented evidence is to be presumed 
unless evidence is inherently incredible or beyond competence 
of witness).

The RO initially denied service connection for a psychiatric 
disorder in April 1971, on the basis that there was no 
evidence of a current disorder.  The veteran did not appeal.  

The Board finds that the submitted evidence is new, not 
cumulative or redundant.  This newly submitted evidence is 
also material because it tends to show that the veteran's 
current psychiatric disorder, diagnosed as schizophrenia, may 
have had its initial onset in service.  In this context, this 
medical evidence is new and is not cumulative or redundant.  
Moreover, this newly submitted evidence when considered with 
the previous evidence of record, or by itself, relates to an 
unestablished fact that is necessary to substantiate the 
claim, because it tends to suggest that the veteran's current 
psychiatric disorder had its initial onset in service or 
within one year of his discharge from service.  As a result, 
it raises a reasonable possibility of substantiating the 
claim.  

For these reasons, the Board determines the medical evidence 
submitted subsequent to the April 1971 rating decision is 
"new and material" as contemplated by 38 C.F.R. § 3.156(a), 
and provides a basis to reopen the claim of entitlement to 
service connection for a psychiatric disorder.  38 U.S.C.A. 
§ 5108.


ORDER

The claim of entitlement to service connection for a 
psychiatric disorder, to include schizophrenia, is reopened 
and, to this extent only, the appeal is granted.


REMAND

Having reopened the veteran's previously denied claim of 
entitlement to service connection for a psychiatric disorder, 
the Board may proceed with adjudication of this claim only 
after ensuring compliance with the VA's duties to notify and 
assist.  

Letters in the claims file from the Milwaukee County Mental 
Health Center dated in April 1970 and January 1974 show that 
the veteran was admitted there at those times but records 
from those admissions have not been obtained.  Attempts 
should be made to obtain records from from this facility from 
July 1967 to February 1974 since any evidence of a psychosis 
within one year from the date of discharge in July 1967 would 
be particularly relevant to the claim for service connection.  
38 C.F.R. §§ 3.307, 3.309(a).

The evidence of record shows that the veteran has received 
Social Security Administration (SSA) benefits since at least 
the early 1980s. There is no indication that any effort has 
been made to secure this evidence.  If any SSA decision or 
any associated medical records exist, they should be obtained 
and incorporated into the claims files.

The Board notes that the veteran receives ongoing treatment 
for diagnosed schizophrenia through VA.  The most recent VA 
treatment records from the VA Medical Center, in Milwaukee, 
Wisconsin, are dated in September 2001.  Copies of any 
available VA treatment records from this facility, from 
September 2001 to the present, should be obtained and 
incorporated in the claims files.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).

VA is also required to provide a medical examination when the 
record of the claim does not contain sufficient medical 
evidence for VA to adjudicate the claim.  See 38 U.S.C.A. § 
5103A (d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2006).

A review of the evidence of record indicates that the 
veteran's claim for service connection for a psychiatric 
disorder has been previously denied on the grounds that there 
was no current psychiatric disorder.  The veteran's service 
medical records show no relevant complaints, findings, 
treatment or diagnoses.  After his discharge from service, 
the veteran was treated as early as March 1969 for diagnosed 
borderline schizophrenia.  He was subsequently diagnosed with 
schizophrenia.  It appears that some of the veteran's private 
treatment records, dated in 1978 and again in 1998, show the 
veteran first began to experience psychiatric symptoms at the 
time of his discharge or shortly thereafter.

On remand, the VA should schedule the veteran for an 
examination to determine whether the initial onset of his 
currently diagnosed psychiatric disorder was during his 
active duty service or within one year of his discharge from 
service.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain any VA treatment 
records, dating from September 2001 to 
the present, and associate the records 
with the veteran's claims files.

2.  The RO should attempt to obtain the 
appropriate authorization forms from the 
veteran in order to assist him in 
attempting to obtain records of 
treatment, if any, from the Milwaukee 
County Mental Health Center dated from 
July 1967 to February 1974, including 
records of treatment dated in April 1970 
and January 1974 as letters from that 
facility show the veteran was admitted 
there at those times.  

3.  The RO should request all documents 
pertaining to any award of benefits from 
the SSA, and specifically request a copy 
of the decision awarding any benefits and 
copies of the medical records, upon which 
the SSA based its decision.

4.  After the above development has been 
completed to the extent possible, the 
veteran should be afforded a VA 
psychiatric examination to assess the 
current nature, etiology, and severity of 
any diagnosed psychiatric disorder.  The 
claims folders must be made available to 
the examiner for review.  All indicated 
studies should be performed.  Based on 
the medical findings and a review of the 
claims folders, the examiner is requested 
to address the following:  (a) whether it 
is at least as likely as not that the 
current psychiatric disorder had its 
onset during his period of active 
service; and (b) whether it is at least 
as likely as not that the veteran had a 
psychosis that was manifested within one 
year following his discharge from service 
in July 1967.  The examiner should 
provide a complete rationale for all 
opinions given.  Each opinion should be 
supported by the medical evidence of 
record and medical principles.

5.  Thereafter, the RO should adjudicate 
the issue of entitlement to service 
connection for a psychiatric disorder, to 
include schizophrenia, on a de novo 
basis.  If the benefit sought on appeal 
remains denied, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case, and 
afford them an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for final appellate review, 
if in order.  The Board intimates no 
opinion as to the ultimate outcome of the 
appellant's claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


